          Case 1:19-cv-00047-ABJ Document 9 Filed 03/01/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

CATO INSTITUTE,

                       Plaintiff,

               v.                                                    Civil Action No. 19-00047 (ABJ)

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION; JAY CLAYTON, in
his official capacity as Chairman of the U.S.
Securities and Exchange Commission; BRENT J.
FIELDS, in his official capacity as Secretary of the
U.S. Securities and Exchange Commission.

                       Defendants.


 DEFENDANTS’ CONSENT MOTION FOR ENLARGEMENT OF TIME
TO ANSWER OR RESPOND TO PLAINTIFF’S AMENDED COMPLAINT

       Defendants, United States Securities and Exchange Commission (“SEC”), Jay Clayton,

and Brent J. Fields (collectively, “Defendants”), respectfully request an enlargement of time to

May 10, 2019, to answer or otherwise respond to Plaintiff’s complaint in this matter. On March

1, 2019, undersigned counsel spoke with counsel for Plaintiff, Robert J. McNamara. Plaintiff’s

counsel indicated that Plaintiff intended to file an amended complaint in this matter.

Undersigned counsel agreed to accept service of the amended complaint electronically on behalf

of Defendants outside of the 21 days in which Plaintiff would otherwise be entitled to amend the

pleading as a matter of course under Fed. R. Civ. P. 15(a)(1). 1 Plaintiff’s counsel indicated that


1
 Plaintiff’s complaint was served on Defendants on January 11, 2019, and the answer to that
complaint would otherwise be due on March 12, 2019. The time in which Plaintiff would have
been permitted to file an amended complaint as a matter of course under Fed. R. Civ. P. 15(a)(1)
was February 1, 2019.
          Case 1:19-cv-00047-ABJ Document 9 Filed 03/01/19 Page 2 of 3



they intend to file and serve the amended complaint promptly following the filing of this Consent

Motion. In order to provide Defendants’ counsel time to review the amended complaint and due

to the scheduling needs of Defendants’ counsel, undersigned counsel and Plaintiff’s counsel

agreed to extend the time for Defendants to answer or otherwise respond to the amended

complaint to May 10, 2019. A proposed order is enclosed.

       For the foregoing reasons, Defendants respectfully request that they be granted an

enlargement of time to May 10, 2019, to answer or otherwise respond to the amended complaint.



March 1, 2019                                              /s/ Matthew S. Ferguson
                                                    Matthew S. Ferguson
                                                    Senior Counsel
                                                    U.S. Securities and Exchange Commission
                                                    Office of the General Counsel
                                                    100 F Street NE
                                                    Mail Stop 9612/SPI
                                                    Washington, DC 20549

                                                    fergusonma@sec.gov
                                                    202-551-3840 (phone)
                                                    202-772-9263 (fax)




                                               2
           Case 1:19-cv-00047-ABJ Document 9 Filed 03/01/19 Page 3 of 3



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

CATO INSTITUTE,

                       Plaintiff,

               v.                                                    Civil Action No. 19-00047 (ABJ)

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION; JAY CLAYTON, in
his official capacity as Chairman of the U.S.
Securities and Exchange Commission; BRENT J.
FIELDS, in his official capacity as Secretary of the
U.S. Securities and Exchange Commission.

                       Defendants.



        Having considered the Defendants’ Consent Motion for Enlargement of Time to Answer or

Respond to Plaintiff’s Amended Complaint, and the entire record herein, it is this _______ day of

_________________________, 2019, hereby:

        ORDERED that the motion is GRANTED; and it is

        FURTHER ORDERED that Defendants shall answer or respond by no later than May 10,

2019.

        SO ORDERED.

                                                      _____________________________
                                                      United States District Judge
